Citation Nr: 0509619	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  00-05 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
arthritis, left hip, currently rated as 10 percent disabling.
 
2.  Entitlement to an increased rating for post traumatic 
arthritis, left elbow with limitation of extension, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel



INTRODUCTION

The veteran had active service from February 1974 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Oakland, California.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's post traumatic arthritis, left hip, is 
manifested by pain on external rotation and flexion of the 
hip.  Range of motion, with right leg extended, flexion to 
100 degrees; abduction to 35 degrees; and adduction to 20 
degrees.  Internal rotation to 35 degrees and external 
rotation to 15 degrees.  

3.  The veteran's post traumatic arthritis, left elbow, 
disability is manifested by pain and some limitation of 
motion.  The veteran can flex the elbow fully to 140 degrees.  
He can extend the elbow to -10 degrees, lacking 10 degrees of 
full extension.  There is normal pronation and supination, 
which is to 90 degrees each.  He has pain on extension of the 
elbow, but no pain on flexion, supination or pronation.  He 
exhibits tenderness in the triceps and in the lateral 
epicondyle, and mildly tender in the medial epicondyle of the 
elbow.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
post traumatic arthritis, left hip, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5251, 5252, 5253 (2003).

2.  The schedular criteria for a rating evaluation in excess 
of 10 percent for post traumatic arthritis, left elbow, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5205 
through 5213 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed September 1999 rating decision, a 
December 1999 statement of the case (SOC), and supplemental 
statements of the case (SSOC) dated in May 2003, notice 
thereof in September 2003, and November 2004 that discussed 
the pertinent evidence, and the laws and regulations related 
to the claims on appeal.  Moreover, these documents 
essentially notified them of the evidence needed by the 
veteran to prevail on his claims.  

In addition, in June 2003, March 2004 and September 2004 
letters, the RO notified the veteran of the evidence needed 
to substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  These letters gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  The veteran was also 
informed of what he could do to help with his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 
supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letters dated in June 2003, 
March 2004 and September 2004 complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in February 1999.  
Thereafter, the RO issued a rating decision in September 
1999.  In June 2003, March 2004 and September 2004 the RO 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate his claim on appeal, as 
well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit pertinent 
evidence pertaining to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notices provided to the appellant in June 2003, March 2004 
and September 2004 were not given prior to the first AOJ 
adjudication of the claims, the notices were provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notices were provided, 
the case was readjudicated and SSOCs was mailed to the 
appellant in September 2003 and November 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination report.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

Laws/Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision raised them.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.       §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

A 60 percent evaluation may be assigned for favorable 
ankylosis of a hip at an angle between 20 degrees and 40 
degrees and slight adduction or abduction.  A 70 percent 
evaluation may be assigned for intermediate ankylosis of a 
hip.  A 90 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a hip.  38 C.F.R. § 4.71(a); 
Diagnostic Code 5250 (2004).

Limitation of extension of a thigh to 5 degrees may be 
assigned a 10 percent evaluation.  38 C.F.R. § 4.71(a); 
Diagnostic Code 5251 (2004). 

Limitation of flexion of a thigh to 10 degrees may be 
assigned a 40 percent evaluation, 20 degrees, 30 percent, 30 
degrees, 20 percent, and 45 degrees, 10 percent.  38 C.F.R. § 
4.71(a); Diagnostic Code 5252 (2004).

Impairment of a thigh with limitation of abduction and motion 
lost beyond 10 degrees may be assigned a 20 percent 
evaluation.  Limitation of adduction of a thigh with 
inability to cross legs may be assigned a 10 percent 
evaluation.  Limitation of rotation of a thigh with inability 
to toe-out more than 15 degrees may be assigned a 10 percent 
evaluation.  38 C.F.R. § 4.71(a); Diagnostic Code 5253 
(2004). 

A flail hip joint may be assigned an 80 percent evaluation.  
38 C.F.R. § 4.71(a); Diagnostic Code 5254 (2003).

Applicable regulation provides that the veteran's left elbow 
disability may be rated on the basis of limitation of motion 
under Diagnostic Code 5206, Diagnostic Code 5207, or 
Diagnostic Code 5208.

The Rating Schedule provides that when flexion of the major 
forearm is limited to 110 degrees, a no percent rating is 
assigned.  A 10 percent rating is warranted if flexion is 
limited to 100 degrees.  A 20 percent rating requires 
limitation of forearm flexion to 90 degrees.  A 30 percent 
rating requires limitation of forearm flexion to 70 degrees.  
A 40 percent rating requires limitation of forearm flexion to 
55 degrees.  A 50 percent rating requires limitation of 
forearm flexion to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic 
Code 5206.

The rating schedule also provides that limitation of 
extension of the major forearm from 45 to 60 degrees warrants 
a 10 percent rating.  A 20 percent rating is warranted if 
extension is limited to 75 degrees.  A 30 percent rating is 
warranted if extension of the forearm is limited to 90 
degrees.  A 40 percent rating is warranted if extension is 
limited to 100 degrees.  A 50 percent rating is warranted if 
extension is limited to 110 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207.

Analysis

1.  Post traumatic arthritis, left hip 
The veteran's claims for increased disability ratings for his 
service-connected disabilities were received in February 
1999.  Accordingly, he was scheduled for a VA joints 
examination in June 1999.  Subjective complaints included 
pain with prolonged walking, sitting or standing, or with 
changes in the weather, and decreased range of motion.  The 
veteran walked with a limp.  Physical examination of left hip 
revealed that there was no tenderness or deformity.  Range of 
motion was assessed as flexion to 120 degrees; extension to 
20 degrees; adduction to 25 degrees; external rotation to 55 
degrees; and internal rotation to 35 degrees.  The examiner's 
diagnosis was post-traumatic arthritis, left hip.  With 
regard to the DeLuca factors, he asserted that it is 
estimated that when the veteran is symptomatic there is a 15% 
decrease in excursion, strength, speed, coordination and 
endurance.  The associated x-ray report revealed mild 
degenerative change that affects the left hip with an 
acetabular osteophytic collar.  There was also spurring about 
the femoral heal and minimal narrowing of the medial joint 
space.  Lucency was identified in the left femoral neck.  
There was no other significant bony or soft tissue 
abnormality.  The impression was mild degenerative change 
left hip; findings in the femoral neck likely represent a 
herniation pit.

A September 1999 rating decision increased the veteran's 
disability evaluation for post-traumatic arthritis, left hip 
(previously shown as limitation of abduction, left hip) to 10 
percent disabling.  In his November 1999 notice of 
disagreement the veteran stated that his hip disability 
appears to be getting worse.  He asserted that he used to be 
able to walk ten miles and that now he cannot even walk a 
mile on a good and barely a block on bad days.  Additionally, 
in a July 2000 statement the veteran stated that he walks 
with a limp and that his left leg occasionally gives out due 
to a spasm in his hip.  

The veteran was scheduled for an additional VA joints 
examination in November 2002.  Subjective complaints included 
pain, which radiates to the anterior thigh, groin and gluteal 
area and occasional spasms that result in the leg giving out.  
The veteran also stated that approximately two weeks out of 
the year he is unable to walk more than half a block because 
of the left hip pain.  The veteran denied any swelling and is 
able to accomplish his work adequately.  The examiner noted 
that the veteran walked with slight limp.  Hip range of 
motion was assessed as hip flexion, with the knee extended, 
straight leg rising was 90 degrees, bilaterally without pain.  
Hip hyperextension was 30 degrees bilaterally, without pain.  
Hip external rotation was 45 degrees on the right without 
pain and pain at 45 degrees on the left.  Internal rotation 
was 30 degrees bilaterally without pain.  Abduction was 45 
degrees on the right without pain and pain at 30 degrees on 
the left.  Adduction was 30 degrees bilaterally without pain.  
The Trendelenburg' s test was negative.  There was no 
asymmetry at the iliac crests noted.  There was no pain to 
palpation of the pelvis or hip area.  The hips had 5/5 
strength of adduction, abduction, flexion and hyperextension.  
The examiner's diagnosis was degenerative joint disease of 
the left hip.  As to the DeLuca factors the examiner stated 
that there was limitation in speed and endurance estimated at 
10%.  Coordination was intact.  The associated x-ray report 
revealed a mild contour deformity of the femoral head with 
flattening of medial articular surface, which is likely post-
traumatic change.  There was mild subchondral sclerosis of 
acetabular articular margin.  

The veteran was scheduled for a third VA joints examination 
in October 2004.  Objective findings included tenderness in 
the greater trochanter on the left side.  The veteran had 
pain with resisted flexion of the hip.  Range of motion, with 
right leg extended, flexion to 100 degrees; abduction to 35 
degrees; and adduction to 20 degrees.  Internal rotation was 
to 35 degrees and external rotation was to 15 degrees.  Pain 
was elicited on external rotation and flexion of the hip.  
Other movements were pain free.  The sensation was intact to 
light touch.  The veteran had normal strength with resisted 
movements of the hip.  The resisted movements of the hip were 
full and pain free.  The veteran was able to toe walk; 
however, he was not able to heel walk well.  He had antalgic 
heel walk.  The examiner's assessment was status post left 
hip fracture, with residual deformity of the left hip 
radiographically.  The examiner also stated that the veteran 
had functional loss due to his left hip disability, which is 
worsened by a factor of 20 percent during periods of 
aggravation.  There is also functional loss due to weakened 
movement, excess fatigability, incoordination and pain on 
use, which is worsened by a factor of 20 percent during 
periods of aggravation.  There was no evidence of muscle 
spasm with movement of the joints.  During periods of 
repetitive use and flare-ups, the examiner stated that the 
veteran would have a 20 percent loss of function.  

The Board notes that the veteran's left hip disability is 
rated as 10 percent disabling under diagnostic code 5010 on 
the basis of pain from arthritis in that joint.  The most 
recent VA examination assessed the veteran's range of motion 
as flexion to 100 degrees and abduction to 35 degrees.  
Normal range of motion of the hip is: flexion to 125 degrees 
and abduction to 45 degrees.  38 C.F.R. § 4.71, Plate II.  
For a compensable disability rating, the evidence would have 
to show hip flexion limited to 45 degrees or extension 
limited to 5 degrees. See 38 C.F.R. § 4.71a, Diagnostic Codes 
5251, 5252 (2003).  This minimal, noncompensable limitation 
of motion, combined with the veteran's complaints of 
additional functional limitation due to pain is the 
foundation of her current 10 percent disability rating.

The Board's application of the additional diagnostic codes 
referable to hip or thigh disabilities also does not permit 
assignment of a higher evaluation.  The veteran does not have 
sufficient limitation of motion to warrant assignment of a 
higher evaluation based on limited extension or flexion.  
Additionally, the veteran does not have a fracture or 
malunion of the femur, his right hip is not ankylosed and 
there is no suggestion of a flail hip joint.  Therefore, the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 
and 5255 are nor for application.  

Finally, the Board notes that when assessing the severity of 
a musculoskeletal disability that, as here, is at least 
partly rated on the basis of limitation of motion, VA must 
also consider the extent that the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated, such as during times when 
his symptoms are most prevalent ("flare-ups") due to the 
extent of his pain (and painful motion), weakness, premature 
or excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).

The Board acknowledges the October 2004 examiner's findings 
that the veteran has functional loss due to his left hip 
disability, which is worsened by a factor of 20 percent 
during periods of aggravation.  There is also functional loss 
due to weakened movement, excess fatigability, incoordination 
and pain on use, which is worsened by a factor of 20 percent 
during periods of aggravation.  There was no evidence of 
muscle spasm with movement of the joints.  During periods of 
repetitive use and flare-ups, the examiner also stated that 
the veteran would have a 20 percent loss of function.  
Although there is evidence of some limitation of motion due 
to pain, as described in the October 2004 VA examination 
report, a limitation of motion by 20 percent does not reach 
such proportions as to warrant the assignment of additional 
disability under the schedular criteria.  There is no other 
medical evidence that supports the proposition that 
additional factors are present which would allow for the 
assignment of additional disability under 38 C.F.R.       §§ 
4.40 and 4.45.  In the Board's view, the objective medical 
evidence is consistent on this point and does not support a 
higher rating based on additional pain, weakness, 
fatigability or incoordination accompanying motion of the 
left elbow.  Accordingly, the Board finds that a higher 
disability evaluation is not warranted on the basis of 
additional functional loss due to pain, weakness, 
fatigability or incoordination under 38 C.F.R. §§ 4.40 and 
4.45 (2003).

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service connected post traumatic arthritis, 
left hip, disability.  The benefit sought on appeal is 
accordingly denied.

 
2.  Post traumatic arthritis, left elbow, with limitation of 
extension
The veteran's claims for increased disability ratings were 
received in February 1999.  Accordingly, he was scheduled for 
a VA joints examination in June 1999.  Subjective complaints 
included intermittent pain of variable intensity, with 
decreased range of motion.  Physical examination of the left 
elbow revealed that there was no tenderness, swelling or 
deformity.  The elbow's range of motion was lacking 10 
degrees of full extension.  He was able to flex the elbow to 
140 degrees; pronation was to 80 degrees and supination was 
to 85 degrees.  The examiner's diagnosis was status post open 
reduction internal fixation, left elbow.  With regard to the 
DeLuca factors, the examiner asserted that when the veteran 
was symptomatic there was a 20% decrease in strength, speed, 
coordination, and endurance.  The associated x-ray report, 
when compared to a prior study performed in December 1998, 
revealed status post ORIF healed fracture of the olecranon 
process.  There was an old chip fracture in the lateral soft 
tissues at the level of the elbow joint and some spurring of 
the coronoid process.  The impression was status post ORIF 
healed olecranon process fracture and coronoid process 
spurring and old chip fracture.  

In his November 1999 notice of disagreement the veteran 
stated that his elbow hurts all of the time when he uses it, 
the weather changes.  Sometimes his elbow hurts too much to 
lift a cup of coffee.

The veteran was scheduled for an additional VA joints 
examination in November 2002.  The veteran's range of motion 
was flexion to 135 degrees without pain.  Extension to 170 
degrees, without pain.  Supination of the palms to 90 
degrees, bilaterally, without pain.  There was no swelling at 
the elbow.  The examiner's diagnosis was left elbow 
arthralgia with limited range of motion.  DeLuca factor on 
the elbow was 15%.  There was limitation in endurance, speed, 
and range of motion.  The associated x-ray revealed findings 
of ORIF and healed fracture of left proximal ulna with 
figure-of-eight fixation wire in the proximal ulna.  There 
was a sharp bony spur arising off the superolateral aspect of 
the olecranon process.  There was no evidence of recent 
fracture or dislocation.  The impression was healed fracture 
and sharp bony spur of proximal ulna.

The veteran was scheduled for a third VA joints examination 
in October 2004.  Subjective complaints were daily pain, 
which flares up, and limitation in lifting weights.  
Objective findings included that the left forearm measures 29 
centimeters and there is a 1 centimeter mild atrophy of the 
left forearm.  The veteran's elbow range of motion was 
somewhat reduced.  The veteran could flex the elbow to 140 
degrees; this is full range of motion.  He could extend the 
elbow to -10 degrees, lacking 10 degrees of full extension.  
There was normal pronation and supination, which are 90 
degrees each.  He had pain on extension of the elbow, but no 
pain on flexion, supination or pronation.  He was tender in 
the triceps of the elbow and in the lateral epicondyle and 
mildly tender in the medial epicondyle.  The veteran had full 
hand grip.  He had normal strength.  There was no pain with 
resisted flexion or extension of the wrist.  There was some 
pain with resisted extension of the elbow.  There was no pain 
with flexion of the elbow.  The sensation was intact to light 
touch.  The examiner's assessment was status post left 
olecranon fracture, status post operative repair, with 
retained foreign body.  The examiner also stated that he 
veteran had functional loss due to his left elbow disability.  
He has loss due to reduced excursion of the elbow, decreased 
strength, speed and endurance, which with regard to the left 
elbow is worsened by a factor of 20 percent during periods of 
aggravation.  There is also functional loss due to weakened 
movement, excess fatigability, incoordination and pain on 
use, which is worsened by a factor of 20 percent during 
periods of aggravation.  There was no evidence of muscle 
spasm with movement of the joints.  During periods of 
repetitive use and flare-ups, the examiner stated that the 
veteran will have a 20 percent loss of function.  

Applying the aforementioned evidence and criteria to the 
facts of this case, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for post traumatic arthritis, left 
elbow, with limitation of extension.  The veteran's most 
recent VA examination performed in October 2004 revealed 
flexion to 140 degrees and extension to -10 degrees.  There 
was normal pronation and supination.  Normal flexion of the 
elbow is from zero degrees (arm at side) to 145 degrees; 
normal extension of the elbow is from 145 to zero degrees.  
Normal forearm pronation is from 0 degrees to 80 degrees and 
normal forearm supination is from 0 degrees to 85 degrees.  
See 38 C.F.R. §§ 4.45, 4.71, Plate I.  The veteran had pain 
on extension of the elbow, but no pain on flexion, supination 
or pronation.  There was tenderness in the triceps of the 
elbow and in the lateral epicondyle and he was mildly tender 
in the medial epicondyle.  

Thus, when considering exclusively measured findings, and 
applying such findings to the rating schedule, the Board 
finds that a 10 percent disability rating is warranted.  A 
higher 20 percent rating is not warranted because such a 
rating requires a showing that flexion is not possible past 
90 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5206.  
This is clearly not demonstrated in the recent medical 
evidence, which shows flexion 140 degrees.

With respect to Diagnostic Code 5207, extension of the left 
forearm is clearly not limited to 75 degrees or more, which 
would allow for the assignment of a 20 percent or higher 
rating.  Extension was measured to -10 degrees.

The Board has also considered the applicability of Diagnostic 
Code 5208, which provides a 20 percent disability rating 
where flexion of the elbow is limited to 100 degrees, and 
extension is also limited to 45 degrees.  However, as 
discussed above, flexion is not limited and extension is 
limited to only -10 degrees.

The medical evidence of record reflects that the veteran is 
not entitled to a higher rating under any of the other 
potentially applicable diagnostic codes.  Flexion was 140 
degrees, which is greater than the 110 degrees that would 
allow for a noncompensable evaluation under DC 5206 or 5208.  
Extension was to -10 degrees, which is farther than the 45- 
degree limitation that would allow a 10 percent rating under 
DC 5207 or 5208.  Additionally, there was no noted impairment 
of the flail joint or nonunion or malunion or other 
impairment of the radius or ulna, thus rendering inapplicable 
diagnostic codes 5209 through 5212.

However, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).

The Board acknowledges the October 2004 examiner's findings 
that the veteran has loss due to reduced excursion of the 
elbow, decreased strength, speed and endurance, which with 
regard to the left elbow is worsened by a factor of 20 
percent during periods of aggravation.  Additionally, there 
is also functional loss due to weakened movement, excess 
fatigability, incoordination and pain on use, which is 
worsened by a factor of 20 percent during periods of 
aggravation.  There was no evidence of muscle spasm with 
movement of the joints.  Finally, during periods of 
repetitive use and flare-ups, the examiner stated that the 
veteran will have a 20 percent loss of function.  Although 
there is evidence of some limitation of motion due to pain, 
as described in the October 2004 VA examination report, a 
limitation of motion by 20 percent does not reach such 
proportions as to warrant the assignment of additional 
disability under the schedular criteria.  There is no other 
medical evidence that supports the proposition that 
additional factors are present which would allow for the 
assignment of additional disability under 38 C.F.R. §§ 4.40 
and 4.45.  In the Board's view, the objective medical 
evidence is consistent on this point and does not support a 
higher rating based on additional pain, weakness, 
fatigability or incoordination accompanying motion of the 
left elbow.  Accordingly, the Board finds that a higher 
disability evaluation is not warranted on the basis of 
additional functional loss due to pain, weakness, 
fatigability or incoordination under 38 C.F.R. §§ 4.40 and 
4.45 (2003).

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service connected post traumatic arthritis, 
left elbow, with limitation of extension, disability.  The 
benefit sought on appeal is accordingly denied.
 

ORDER

An increased rating for post traumatic arthritis, left hip, 
currently rated as 10 percent disabling, is denied.
 
An increased rating for post traumatic arthritis, left elbow, 
with limitation of extension, currently rated as 10 percent 
disabling, is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


